DETAILED ACTION

Acknowledgement


This action is in response to the claims filed on 07/28/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 05/31/2021 and 11/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1-4, 8-11, 15-18, and 24 are objected to because of the following informalities:  
Claims 1, 2, 4, 8, 9, 11, 17, and 18 limitation of “said work items” should read “said plurality of work items”. 
Claims 1, 3, 9, 10, 11, 15, 16, 17, and 24 limitation of “said resources” should read “said at least one resource” .
Claims 1 line 21 limitation of “providing retrieved data” should read “providing said retrieved data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is written in independent form reciting a server for storing data, however, claim 23 is dependent upon method claim 1. Similarly, claim 24 is written in independent form reciting a system for storing data, however, claim 24 depends upon server claim 23. Claims 23 and 24 represent separate categories of inventions and therefore, should be written as independent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention, “Blockchain Based Work and Resource Data Management”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-24 are directed to a statutory category, namely a process (claims 1-22) and a machine (claims 23-24).
Step 2A (1): Independent claim 1 is directed to an abstract idea of Certain Methods of Organizing Human Activity and Mental Processes, based on the following claim limitations: “a method for storing data related to a plurality of work items, each one of said work items defining at least actions for handling a task; assigning at least one resource to each one of said work items, wherein assigning comprises recording an assignment…related to each one of said work items, and transmitting to said at least one resource of each one of said work items said assignment, wherein said resources can be assigned to more than one of said work items; receiving blocks from each of said resources, said blocks encoding data related to a state or action of said resources related to their use or work and in response to said assignment, each one of said resources building said blocks; generating an association between said blocks received and said work items in accordance with said assignment; storing said blocks…from each of said resources with index data using said association; receiving a request to retrieve data concerning on or said work items; in response to said request, using said index data to retrieve data from blocks…related to each one of said work items and said blocks…from each of said resources to provide retrieved data, wherein integrity of said retrieved data if verified using…signatures prior to providing retrieved data or by including in said retrieved data…signatures.”.  These claims describe a process of assigning resources to work items, organizing and storing assignment information, and fulfilling requests for retrieval of assignment information. Dependent claims 2-24 further describe the organization, storage, and retrieval of assignment information. Assigning resources to work items is considered certain methods of organizing human activity because the work item provides instructions to the resource to follow. The Applicant’s specification states that resources can include staff (humans performing the work). Organizing (e.g. generating association between data, index data using said association), storing (e.g. blocks), and retrieving information is considered mental processes (i.e. actions that can be performed in the mind). Therefore, these limitations, under the broadest reasonable interpretation, fall within the abstract groupings of Certain Methods of Organizing Human Activity and Mental Processes. Certain Methods of Organizing Human Activity includes managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. Mental Processes is defined as concepts performed in the human mind such as observations, evaluations, judgments, and opinions. Mental processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Therefore, claims 1-24 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-11, 17-19, 21, and 23-24 recite additional elements of blockchain, automatic policies editing, a server comprising non-transitory memory and a processor, said memory storing instructions, and a system comprising at least one server and at least one remote device. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. The Examiner submits that the Applicant’s invention is generally linking the use of the abstract idea of resource assignment data management with the known technology of blockchains. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Therefore, claims 1-24 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-11, 17-19, 21, and 23-24 recite additional elements of blockchain, automatic policies editing, a server comprising non-transitory memory and a processor, said memory storing instructions, and a system comprising at least one server and at least one remote device. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer (see MPEP 2106.05(f)) and indicates a field of use or technological environment (i.e. blockchain) to apply the judicial exception (i.e. resource assignment data management) (see MPEP 2106.05(h)). Therefore, claims 1-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0377712 A1) in view of Lo et al. (US 2020/0007464 A1).
As per claim 1, Miller teaches a method for storing data related to a plurality of work items, each one of said work items defining at least actions for handling a task, the method comprising (Miller e.g. A method may comprise broadcasting, by the device, work data to a plurality of other devices for storage of the work data in the distributed ledger. The work data including information identifying the work performed by the first entity [0003].) : 
Miller teaches creating at least one blockchain related to each one of said work items; (Miller e.g. The work data management platform may store work data for workers in distributed ledgers that are distributed throughout a network of work data management nodes (e.g., server computers, personal computers, and/or the like, such as blockchain nodes) [0012]. The distributed ledger including a set of blocks recording work data associated with the first entity (Abstract). Work data may include information related to the work that was performed, such as timing data indicating the time the work was performed, a party for whom the work was performed, data identifying the working entity (e.g., a user identifier, distributed ledger identifier, and/or the like), and/or the like [0020].)
Miller does not explicitly teach, however, Lo teaches assigning at least one resource to each one of said work items, wherein said assigning comprises recording an assignment in said at least one blockchain related to each one of said work items, and transmitting to said at least one resource of each one of said work items said assignment, wherein said resources can be assigned to more than one of said work items; (Lo e.g. Lo teaches methods and management systems of distributed computing [0002]. The management system includes a plurality of data temporary storage nodes that receives and publishes tasks of a project in a blockchain network. The data temporary storage nodes distributes the data of project tasks to the computing resources that undertake project tasks respectively. In the overall system, the records of projects uploading, tasks assignments, results of task processing, fee transferring, and exceptions /errors are stored in blockchain (Abstract). The blockchain data module records information regarding the assignment between one of the project tasks and one of the at least one computing resource or the neighboring data temporary storage node to a blockchain network, wherein the at least one computing resource belongs to the blockchain network [0018].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller to include recording and assignment related to a work item (e.g. task) and a resource in a blockchain as taught by Lo in order to ensure data security and reducing user risk and costs (Lo e.g. [0067]).
Miller teaches receiving blocks of a blockchain from each of said resources, said blocks encoding data related to a state or action of said resources related to their use or work and in response to said assignment, each one of said resources building said blocks of the blockchain; (Miller e.g.  Each working entity is associated with a corresponding distributed ledger, where each block of data stored in the distributed ledger includes work data. For example, a distributed ledger may include blocks for work performance data, blocks for work verification data, and blocks for other types of information relevant to the working entity.  As work data is added to the blockchain, new blocks are added with updated information regarding the working entity [0031].)
Miller teaches generating an association between said blocks received and said work items in accordance with said assignment; (Miller e.g. A work data management node may store a portion or all of the work data in a distributed ledger ( e.g. , a blockchain ) associated with the working entity identified in the work data.  In some implementations, each working entity is associated with a corresponding distributed ledger, where each block of data stored in the distributed ledger includes work data. As work data is added to the blockchain , new blocks are added with updated information regarding the working entity [0031].)
Miller teaches storing said blocks of the blockchain from each of said resources with index data using said association; (Miller e.g. Store work data in the distributed ledger as one or more transactions [0004]. The work data management platform may identify a distributed ledger associated with the first entity (e.g., based on information, such as a user identifier, included in the work performance data and/or work verification data) and broadcast work data to work data management nodes for storage of the work data in the distributed ledger [0014]. The work data management node may store the work data in blocks of a blockchain associated with the first entity, e.g., work performance data may be included in a work performance block (e.g., a block of data designed to store information related to the performance of work by the first entity), and work verification data may be included in a work verification block (e.g., a block of data designed to store information related to verification of work performed by the first entity) [0015].)
Miller teaches receiving a request to retrieve data concerning one of said work items; (Miller e.g. A method may comprise receiving, by the device and from a third user device associated with the first entity, a transaction request associated with the distributed ledger; broadcasting, by the device and to the plurality of other devices, transaction information associated with the transaction request [0003]. The work data management platform may receive a transaction request associated with the first entity and facilitate the performance of a transaction specified in the request [0016]. The transaction request may include, for example, a request for distribution of credit to a bank account associated with the first entity , a request for payment of taxes on behalf of the first entity , a request for work data statistics for an employer's payroll provider, and/or the like ) [0016].)
Miller teaches in response to said request, using said index data to retrieve data from blocks of said at least one blockchain related to each one of said work items and said blocks of the blockchain from each of said resources to provide retrieved data, wherein integrity of said retrieved data is verified using blockchain signatures prior to providing retrieved data or by including in said retrieved data blockchain signatures (Miller e.g. Security is provided by implementing various forms of authentication, restricting access to a worker's distributed ledger (e.g., the worker's blockchain) to particular parties. Additionally , the distributed ledger may improve security, and preserve an immutable record of work data, by using cryptographic links between blocks of the distributed ledger, e.g., reducing the potential for unauthorized tampering with work data [0017]. The link back to the previous block may be a cryptographic link that is capable of being used to verify the integrity of the new block and previous blocks of data included in the distributed ledger [0032].).
As per claim 2, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches wherein said at least one blockchain related to each one of said work items comprises a work item blockchain for each one of said work items (Miller e.g. Each working entity is associated with a corresponding distributed ledger, where each block of data stored in the distributed ledger includes work data. As work data is added to the blockchain, new blocks are added with updated information regarding the working entity  [0031].)
As per claim 3, Miller in view of Lo teach the method for storing data as defined in Claim 2, Miller teaches further comprising obtaining at least one new block for said work item blockchain responsive to said generating, said at least one new block in said work item blockchain encoding said data related to a state or action of said resources related to their use or work and in response to said assignment (Miller e.g. Each working entity is associated with a corresponding distributed ledger, where each block of data stored in the distributed ledger includes work data. As work data is added to the blockchain, new blocks are added with updated information regarding the working entity  [0031]. Work data may include other information related to the work that was performed, such as timing data indicating the time the work was performed, a party for whom the work was performed, data identifying the working entity (e.g., a user identifier, distributed ledger identifier, and/or the like), and/or the like [0020].).
As per claim 4, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches wherein said at least one blockchain related to each one of said work items comprises a plurality of resource blockchains recording the actions of a corresponding plurality of resources (Miller e.g. The distributed ledger including a set of blocks recording work data associated with the first entity, the set of blocks including a first subset of blocks including data specifying work performed by the first entity, a second subset of blocks include data verifying a portion of the work performed by the first entity [0005]. The work data management platform may enable the storage of a distributed ledger for a working entity , which may be used to record an immutable record of work performed by the working entity and verified by an employer or other verifying entity [0037].)
As per claim 5, Miller in view of Lo teach the method for storing data as defined in claim 4, Miller teaches wherein the plurality of resource blockchains comprise a plurality of operator blockchains recording the actions of a corresponding plurality of operators (Miller e.g. The distributed ledger including a set of blocks recording work data associated with the first entity (Abstract). The work data management platform may store work data for workers in distributed ledgers that are distributed throughout a network of work data management nodes (e.g., server computers, personal computers, and/or the like, such as blockchain nodes) [0012]. In a private blockchain implementation, work data may only be broadcast to a pre-approved set work data management nodes, such as work data management nodes associated with a  particular working entity, employing entity, verifying entity, particular working entity, employing entity, verifying entity, banking entity, government entity, and/or the like [0028]. A work data management node may store a portion or all of the work data in a distributed ledger ( e.g. , a blockchain ) associated with the working entity identified in the work data. Each working entity is associated with a corresponding distributed ledger, where each block of data stored in the distributed ledger includes work data [0031].) 
As per claim 7, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches wherein said creating at least one blockchain further comprises initializing said at least one blockchain by referencing a previous blockchain related to a previous work item. (Miller e.g. A work data management node may receive work performance data that identifies the private driver, identifies work performed by the driver (e.g., a ride), and that identifies an employing entity (e.g., the entity responsible for providing the private driver with some type of credit, or compensation, for performing the work. The work data management node may use the data identifying the private driver to identify a distributed ledger associated with the private driver, identify a most recently added block of information, and add a new block of work data linked to the previous most recently added block of information [0032].)
As per claim 8, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches wherein said at least one blockchain related to each one of said work items comprises a work item creator identifier.(Miller e.g. The work data management platform may identify a distributed ledger associated with the first entity (e.g., based on information, such as a user identifier, included in the work performance data and/or work verification data) [0014]. Work data may also include other information related to the work that was performed, such as timing data indicating the time the work was performed, a party for whom the work was performed, data identifying the working entity (e.g., a user identifier, distributed ledger identifier, and / or the like), and/or the like [0020].)
As per claim 9, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches further comprising resolving a loss of continuity in at least one of said at least one blockchain related to each one of said work items and said blockchain from each of said resources (Miller e.g. A distributed implementation also provides failover protection, in that the work data management platform may continue to operate in a situation where one or more work data management nodes fail [0017].).
As per claim 10, Miller in view of Lo teach the method for storing data as defined in Claim 9, Miller teaches wherein said resolving comprises manual editing of said at least one blockchain related to each one of said work items and said blockchain from each of said resources.(Miller e.g. Work data management platform 230 may be capable of using an application programming interface (API) to provide an interface between user device 210, third party device 250, and work data management notes 220 [0061]. The work data management platform receives a transaction request from user device A. User device A may be operated by a working entity, and the transaction request may include a request to perform a particular transaction associated with the working entity’s distributed ledger [0039]. The work data management platform may perform one or more actions designed to perform the transaction specified in the transaction request. Example actions associated with transactions may include a correction of information included in the distributed ledger (e.g. in a situation where a mistake occurred in the submission of work performance data, work verification data, and/or the like) [0046]. The Examiner submits that the request for correction that’s coming from the user device is considered a manual edit.) 
As per claim 11, Miller in view of Lo teach the method for storing data as defined in Claim 9, Miller teaches wherein said resolving comprises automatic policies editing said at least one blockchain related to each one of said work items and said blockchain from each of said resources (Miller e.g. The distributed ledger may be accessible to a variety of parties, including the first entity, the employing entity, and other authorized entities [0015]. Security if provided by implementing various forms of authentication, restricting access to a worker’s distributed ledger (e.g. the worker’s blockchain) to particular parties. The distributed ledger data is openly available to authorized parties [0017]. For example, triggering conditions may be created and/or updated by any entity authorized by the executable instructions (e.g. the smart contract) to do so, such as the working entity and/or employing entity [0054].).
As per claim 12, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches wherein said providing retrieved data further comprises authenticating credentials of a user requesting access to said retrieved data. (Miller e.g. Security is provided by implementing various forms of authentication, restricting access to a worker's distributed ledger (e.g. , the worker's blockchain ) to particular parties [0017]. In some implementations, the work data management node may receive, from a second device (e.g. , user device 210 ), a request to access information stored in the distributed ledger, determine that the second device is authorized to access the information stored in the distributed ledger, and provide, based on the request, the second device with access to the information stored in the distributed ledger [0125].) 
As per claim 14, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches wherein said request to retrieve data further comprises data concerning at least one resource. (Miller e.g. Each working entity is associated with a corresponding distributed ledger, where each block of data stored in the distributed ledger includes work data [0031]. Work data may also include other information related to the work that was performed , such as timing data indicating the time the work was performed , a party for whom the work was performed , data identifying the working entity (e.g., a user identifier, distributed ledger identifier, and / or the like), and/or the like [0020]. The work data management node may receive, from a second device ( e.g. , user device 210 ), a request to access information stored in the distributed ledger, determine that the second device is authorized to access the information stored in the distributed ledger, and provide, based on the request, the second device with access to the information stored in the distributed ledger [0125].)
As per claim 23, Miller in view of Lo teach a server for storing data related to work items comprising non-transitory memory and a processor, said memory storing instructions for implementing the method as defined in Claim 1 (Miller e.g. Figs. 2-3, A work data management platform (e.g., a server computer, personal computer, cloud computing platform, and/or the like) to manage work data (e.g., data identifying work performed by a worker, compensation information, withholding information, and/or the like) in a manner designed to be flexible, secure, distributed, open, and automated. The work data management platform may store work data for workers in distributed ledgers that are distributed throughout a network of work data management nodes (e.g., server computers, personal computers, and/or the like, such as blockchain nodes) [0012]. Fig. 3 device 300 may correspond to user device 210, work data management nodes 220, work data management platform 230, computing resource 235, and / or third party device 250.  Device 300 may include a processor 320, a memory 330, a storage component 340, etc. [0073]. Memory 330 stores information and/or instructions for use by processor 320 [0074]. Storage component 320 include non-transitory computer readable medium [0075].)
As per claim 24, Miller in view of Lo teach a system for storing data related to work items, the system comprising: at least one server as defined in Claim 23 (Miller e.g. A work data management platform (e.g., a server computer, personal computer, cloud computing platform, and/or the like) to manage work data (e.g., data identifying work performed by a worker, compensation information, withholding information, and/or the like) in a manner designed to be flexible, secure, distributed, open, and automated. The work data management platform may store work data for workers in distributed ledgers that are distributed throughout a network of work data management nodes (e.g., server computers, personal computers, and/or the like, such as blockchain nodes) [0012].); and at least one remote device for each of said at least one resource, said at least one remote device being operable to generate said blocks encoding data related to a state or action of said resources related to their use or work and in response to said assignment and to send said blocks to said at least one server  (Miller e.g. Figs. 1A, 1B, 2, and 3; User devices may be personal computers, mobile devices, server computers, and/or the like [0019]. The work data management platform receives work performance data from user device A. User device A may be a user device associated with an entity that performs work, or a working entity (e.g. an employee, an individual contractor, contracting organization, corporation, and/or the like). Work performance data may specify a number of hours worked, a service that was performed, a product that was provided, and/or the like [0020]. The work data management platform may store work data for workers in distributed ledgers that are distributed throughout a network of work data management nodes (e.g., server computers, personal computers, and/or the like, such as blockchain nodes) [0012].)
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0377712 A1) in view of Lo et al. (US 2020/0007464 A1) and in further view of Chan et al. (US 2020/0142739 A1).
As per claim 6, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller nor Lo explicitly teach, however, Chan teaches wherein said creating at least one blockchain further comprises initializing said at least one blockchain by referencing a global blockchain. (Chan e.g. Chan teaches technologies for storing component state data for a resource on a blockchain (Abstract). Resource originator environment 110 initiates a resource data blockchain 140 by created genesis block 142A and initiates a component state data blockchain 150 by creating genesis block 152A (Fig. 1 and [0054]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller to include creating blockchain by  initializing the blockchain by referencing a genesis block (i.e. global blockchain) as taught by Taylor in order to verify data integrity (Taylor e.g. [0021]).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s blockchain implementation to include creating blockchain by  initializing the blockchain by referencing a genesis block (i.e. global blockchain) as taught by Chan in order verify and validate resource or component state data blocks (Chan e.g. [0070]).
As per claim 17, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller teaches further comprising validating integrity of at least one block of at least one of said at least one blockchain related to each one of said work items and said blockchain from each of said resources (Miller e.g. Security is provided by implementing various forms of authentication, restricting access to a worker's distributed ledger (e.g., the worker's blockchain) to particular parties. Additionally, the distributed ledger may improve security, and preserve an immutable record of work data, by using cryptographic links between blocks of the distributed ledger, e.g., reducing the potential for unauthorized tampering with work data [0017]. The link back to the previous block may be a cryptographic link that is capable of being used to verify the integrity of the new block and previous blocks of data included in the distributed ledger [0032].), Miller nor Lo explicitly teach, however, Chan teaches wherein said validating integrity comprises validating blockchain signatures  (Chan e.g. Chan teaches technologies for storing component state data for a resources on a blockchain involving generating a resource data block that corresponds to a resource (Abstract). Modifications or additions to the resource data block for a resource or additional component state data blocks can require a signature of the resource originator entity [0044].  Signatures can, in some examples, involve all or part of the data stored in the data the blocks 142A-E and can also involve public key addresses corresponding to resource origination entities involved in the creation of resources (Fig. 2A and [0065]). The component provider and the resource originator sign the component state data block to validate the block and commit the block to a blockchain [0096].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s block verification process to include a validating a signature as taught by Chan in order to deter double accounting, overriding or replaying attacks (Chan e.g. [0122]).
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0377712 A1) in view of Lo et al. (US 2020/0007464 A1) and in further view of Molander (US 2010/0257015 A1).
As per claim 13, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller in view of Lo teach do not explicitly teach, however, Molander teaches wherein said providing retrieved data further comprises displaying a work item timeline representative of said data related to work items. (Molander e.g. Molander teaches systems for scheduling and managing resources and tasks [0002]. The present invention is a graphical user interface tying into a Work Management engine, where the graphical user interface provides a view to the user that reveals current status of assigned tasks, resource availability and allocation, task queue and calendar of events [0017]. Method includes presenting to a user a task view window within a user interface screen. The task view window graphically lists a task icon representative of a task to be performed, which is part of a workflow generated  [0048]. FIG. 6 illustrates a screenshot of the Workgroup Resource/Calendar View with the task queue 614 in view [0069].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s work management platform to include displaying a work item timeline as taught by Molander in order to help visualize to the user and provide a priority as to which tasks require more immediate action from Work Management (Molander e.g. [0015]).
As per claim 15, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller in view of Lo do not explicitly teach, however, Molander teaches wherein said providing retrieved data further comprises displaying a resource timeline representative of said data related to a state or action of said resources related to their use or work and in response to said assignment. (Molander e.g. Molander teaches systems for scheduling and managing resources and tasks [0002]. The present invention is a graphical user interface tying into a Work Management engine, where the graphical user interface provides a view to the user that reveals current status of assigned tasks, resource availability and allocation, task queue and calendar of events [0017]. The tasks within a workflow may all be assigned to an individual workgroup or subdivided and assigned to multiple workgroups based on expertise or workload [0018]. FIG. 6 illustrates a screenshot of the Workgroup Resource/Calendar View with the task queue in view is shown [0069]. The Workgroup resource window 602 is shown, which lists 604 each of the members in the Workgroup. A monthly calendar 610 is shown adjacent the Work Group Window with one task 612 already assigned [0069].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s work management platform to include displaying a resource timeline as taught by Molander in order to provide a user with a current view of tasks in queue, resource allocation and availability, and the schedule so the user can assign resources to tasks, schedule and/or report regarding status of service order (Molander e.g. [0012]).
As per claim 16, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller in view of Lo do not explicitly teach, however, Molander teaches wherein said providing retrieved data further comprises displaying a composite timeline representative of said data related to work items and said data related to a state or action of said resources related to their use or work and in response to said assignment. (Molander e.g. Figs. 6-8 and 12; Molander teaches systems for scheduling and managing resources and tasks [0002]. The present invention is a graphical user interface tying into a Work Management engine, where the graphical user interface provides a view to the user that reveals current status of assigned tasks, resource availability and allocation, task queue and calendar of events [0017]. FIG. 6 illustrates a screenshot of the Workgroup Resource/Calendar View with the task queue in view is shown [0069]. FIGS. 7 and 8 are an illustration of a screen shot of the Individual Resource/Daily Calendar View with task queue in view is shown. A daily calendar 710 is shown adjacent the Work Group Window with one item 712 already scheduled [0070]. FIG. 12 is a screen shot illustrating a Workgroup Workload View with tasks in view is shown [0073].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s work management platform to include displaying a composite timeline as taught by Molander in order to provide a user with a current view of tasks in queue, resource allocation and availability, and the schedule so the user can assign resources to tasks, schedule and/or report regarding status of service order (Molander e.g. [0012]).
Claims 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0377712 A1) in view of Lo et al. (US 2020/0007464 A1) and in further view of G. Miller (US 2020/0162236 A1).
As per claim 18, Miller in view of Lo teach the method for storing data as defined in Claim 1, Miller in view of Lo do not explicitly teach, however, G. Miller teaches further comprising generating a branched blockchain related to planned work item and resource activities, said branched blockchain being branched from said at least one blockchain related to each one of said work items as a main branch. (G. Miller e.g. G. Miller teaches systems and methods that enable traceability of edits, by encoding, for states of the document, a fingerprint (e.g. , a cryptographic hash of the document's contents) and an edit history within a block written to a distributed ledger (e.g., a blockchain) (Abstract). The distributed ledger may include a bifurcated topology. The bifurcated topology may include a plurality of branches. Each of the plurality of branches may be associated with a separate version of the image [0119]. When a new copy of image file format 400 is instantiated and/or the ownership of the file is transitioned, a new fork or branch in the internal ledger may be generated [0086]. For example, in the scenario where a first user copies the image and/or a copy of the image is provided to a second user, a new branch may be generated in the ledger. The new branch may be employed to track any edits in the new copy of the image, whereas the current branch is employed to track edits in the current copy of the image and/or edits associated with the second user [0100].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s distributed ledger to include branched blockchains as taught by G. Miller in order to keep track of various edited versions of an image (i.e. work item) (G. Miller  e.g. [0100]).
As per claim 21, Miller in view of Lo and G. Miller teach the method for storing data as defined in Claim 18, Miller in view of Lo and G. Miller also teach further comprising, after work has been performed, comparing said branched blockchain to actual work performed as stored in said main branch. (G. Miller e.g. Miller teaches systems and methods that enable traceability of edits, by encoding, for states of the document, a fingerprint (e.g., a cryptographic hash of the document's contents) and an edit history within a block written to a distributed ledger (e.g., a blockchain) (Abstract). A transaction such as a fingerprint is generated when a document is transitioned from one state to another. The fingerprint and/or the updated edit history may be included in a block (or record) to add to the blockchain 150 [0038]. When a new copy of image file format 400 is instantiated and/or the ownership of the file is transitioned, a new fork or branch in the internal ledger may be generated [0086]. In the scenario where a first user copies the image and/or a copy of the image is provided to a second user, a new branch may be generated in the ledger. The new branch may be employed to track any edits in the new copy of the image, whereas the current branch is employed to track edits in the current copy of the image and/or edits associated with the second user [0100]. The service provider may analyze each of the first and the second fingerprints. Based on the comparison, the service provider may identify a difference and/or one or more similarities between the first fingerprint of the document and the second fingerprint of the document via the comparison. In response to identifying the difference, an indication that the second state of the document includes one or more edits that are not included in the first state of the document may be generated and provided to a user ([0122] and [0124]).
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s work data management platform to include comparison of branched blockchains as taught by G. Miller in order to track changes for a particular document (including forks) (G. Miller  e.g. [0102]).
As per claim 22, Miller in view of Lo and G. Miller teach the method for storing data as defined in Claim 21, Miller in view of Lo and G. Miller also teach further comprising displaying a result of said comparison (G. Miller e.g. The service provider is employed to generate a comparison between the first fingerprint of the document and the second fingerprint of the document to identify a difference and/or one or more similarities. An indication of the difference in the state of the document and first and second user’s contributions to the document may be generated and provided to a user   ([0122] and [0124]). In some embodiments, the service provider may be to generate the visualization of the distributed ledger. The visualization of the distributed ledger may be provided to a user [0123].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo’s work data management platform to include comparison of branched blockchains as taught by G. Miller in order to track changes for a particular document (including forks) (G. Miller  e.g. [0102]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2019/0377712 A1) in view of Lo et al. (US 2020/0007464 A1), in further view of G. Miller (US 2020/0162236 A1), and in further view of Molander (US 2010/0257015 A1).
As per claim 19, Miller in view of Lo and G. Miller teach the method for storing data as defined in Claim 18, further comprising using said branched blockchain related to planned work item and resource activities to determine resource constraints and to perform an evaluation if a resource may adequately perform the work of a work item.
Miller in view of Lo and G. Miller teach using branched blockchains to represent planned work item and resource activities as shown in claim 18  (G. Miller e.g. The distributed ledger may include a bifurcated topology. The bifurcated topology may include a plurality of branches. Each of the plurality of branches may be associated with a separate version of the image [0119]. When a new copy of image file format 400 is instantiated and/or the ownership of the file is transitioned, a new fork or branch in the internal ledger may be generated [0086]. The new branch may be employed to track any edits in the new copy of the image [0100].)
Miller in view of Lo and G. Miller do not explicitly teach, however, Molander teaches using planned work item and resource activities to determine resource constraints and to perform an evaluation if a resource may adequately perform the work of a work item (Molander e.g. Molander teaches systems for scheduling and managing resources and tasks [0002]. Resources can include workgroups or individuals having a certain expertise, fixtures such as meters or trucks equipped with certain necessary items to perform a task [0057]. The present invention can provide a First Available function that not only finds the first available date that a task can be worked but also takes into consideration the resource's work hours, workdays and skill set via the work group that they have been assigned (i.e. constraints) [0016]. Individual schedules can be observed while tasks are selected and slotted based on first availability. After a task is selected from the work queue, the first available button can be pushed to find the next available time slot based on Work Group and personal schedules. First available calculations are based on Normal Work Schedules, Time off, and meetings [0017]. The First Available algorithm can check all resources assigned to that work group, check’s each resources workhours, time off, meetings and other tasks, check’s for holidays and check’s to make sure timeslot chosen fits the estimated time for that task [0072].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo and G. Miller’s work management platform to include an algorithm for evaluating resource constraints and work items as taught by Molander in order to assure most efficient use of time and travel of the resource (Molander e.g. [0079]).
As per claim 20, Miller in view of Lo, G. Miller, and Molander teach the method for storing data as defined in Claim 19, Miller in view of Lo, G. Miller, and Molander also teach further comprising validating a resource assignment using a result of said evaluation.(Molander e.g. The user can set criteria 1004, such as when a task has to be completed or the time required to perform the task or special equipment or expertise is required to perform the task. The First Available algorithm checks the tasks and workgroup and looks for resources in the workgroup or workgroups that can perform the selected task. The time slot is presented to the user [0072]. The system may also automatically book the appropriate available times slot and resource for the task [0048].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Miller in view of Lo and G. Miller’s work management platform to include an algorithm for evaluating resource constraints and work items as taught by Molander in order to assure most efficient use of time and travel of the resource (Molander e.g. [0079]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624